IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,507


EX PARTE LARRY MICHAEL MAYFIELD, 
AKA LARRY MAYFIELD, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28621 IN THE 3RD DISTRICT COURT

FROM ANDERSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a public
servant and sentenced to ninety-nine years' imprisonment. 
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely file a notice of appeal. We remanded this application to the trial court for findings
of fact and conclusions of law.
	The trial court has determined that appellate counsel failed to timely file a notice of appeal. 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in cause number 28621 from the 3rd Judicial District Court of Anderson
County. Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: March 2, 2011
Do Not Publish